Citation Nr: 0920458	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-19 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1963 to April 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the Veteran's claim for 
service connection for bilateral carpal tunnel syndrome 
without making a determination as to whether new and material 
evidence had been introduced since the final February 2001 
rating decision in which the RO had denied the Veteran's 
claim.


FINDINGS OF FACT

1.  In a February 2001 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for 
bilateral carpal tunnel syndrome.  The Veteran was notified 
of the decision and of her appellate rights.  She did not 
file a timely notice of disagreement with that decision.

2.  The evidence associated with the claims file subsequent 
to the February 2001 rating decision, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the Veteran's claim for entitlement 
to service connection for bilateral carpal tunnel syndrome, 
and raises a reasonable possibility of substantiating the 
claim.

3.  The competent evidence does not show that the Veteran's 
bilateral carpal tunnel syndrome was caused by her time in 
service.


CONCLUSIONS OF LAW

1.  The February 2001 rating decision, denying service 
connection for bilateral carpal tunnel syndrome, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
February 2001 rating decision that is sufficient to reopen 
the Veteran's claim for service connection for bilateral 
carpal tunnel syndrome.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. 
§ 3.156 (2008).

3.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

A June 2005 letter was provided to the Veteran before the 
August 2005 rating decision, which satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
since it informed the Veteran of what evidence was needed to 
establish her service connection claim, what VA would do and 
had done, and what evidence she should provide.  The June 
2005 letter also informed the Veteran that it was her 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support her claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was not provided with such notice.  However, since the 
Veteran's claim for entitlement to service connection for 
bilateral carpal tunnel syndrome is being denied, neither a 
disability rating nor an effective date will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.

The duty to notify provisions of the statute and implementing 
regulations also apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
With respect to the issue of whether to reopen the claim of 
service connection for bilateral carpal tunnel syndrome, the 
notice letter provided to the Veteran in June 2005 did 
include the criteria for reopening a previously denied claim.  
Moreover, since the Board is reopening the previously denied 
claim for service connection for bilateral carpal tunnel 
syndrome and is addressing the issue on the merits, any 
deficiency regarding notice of the basis for a prior final 
denial of a claim, or what information or evidence is 
necessary to reopen a claim, is not prejudicial to the 
Veteran's claim.  See Kent, supra.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2008).  The Veteran was provided with VA 
examination in May 2007.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

Analysis

Claim to Reopen

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified basis for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In this case, the RO denied service connection for bilateral 
carpal tunnel syndrome in February 2001, and the basis of the 
denial was that the condition neither occurred in nor was 
caused by service.  The Veteran did not file a notice of 
disagreement.  Therefore, the February 2001 rating decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.1103.  In May 2005, the Veteran asked to reopen her claim 
for service connection, and the RO, in an August 2005 rating 
decision, the subject of this appeal, continued the denial of 
the Veteran's claim for service connection for bilateral 
carpal tunnel syndrome.  When a Veteran requests to reopen a 
previously denied claim, VA will consider evidence submitted 
since the time that the claim was fully disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The evidence of record at the time of the February 2001 
rating decision included the Veteran's service treatment 
records; the Veteran's statement to her treating clinician 
that her carpal tunnel syndrome symptoms began three years 
prior to August 1999; and the Veteran's VA treatment records, 
including an initial diagnosis of carpal tunnel syndrome in 
August 1999, and a June 2000 letter from a VA Physician's 
Nurse Practitioner finding that the Veteran's service may 
have contributed to her subsequent development of carpal 
tunnel syndrome.

In support of her May 2005 claim to reopen, the Veteran and 
her spouse testified before a Decision Review Officer (DRO) 
in April 2007.  The Veteran's spouse, a fellow Veteran, 
alleged that he had treated her for sore hands with APC's (a 
combination of aspirin, phenacetin, and caffeine) from the 
Headquarters' dispensary while they were both in service, 
during the time that she was operating a weighted 
switchboard, and he was serving as a medical corpsman.

The April 2007 testimony before the DRO is new evidence, 
because it was not submitted to agency decision makers at the 
time of the February 2001 rating decision.  38 C.F.R. § 
3.156(a).  The April 2007 testimony is also material 
evidence, because it relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
Specifically, whereas the Veteran's claim was denied in 
February 2001 because the condition neither occurred in nor 
was caused by service, this testimony, presumed credible 
under Justus, supra, provides an in-service treating 
clinician's opinion that the Veteran's condition occurred 
during service.  Therefore, the Veteran's claim of 
entitlement to service connection for bilateral carpal tunnel 
syndrome is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

Service Connection for Bilateral Carpal Tunnel Syndrome

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

The Veteran contends that she is entitled to service 
connection for bilateral carpal tunnel syndrome.  In her June 
2006 substantive appeal, the Veteran stated that she has pain 
in her wrist and hands all the time.  Additionally, she 
explained that the switchboard which she operated in service, 
and which she believes gave rise to her bilateral carpal 
tunnel syndrome, "was the plug pull cord [model] which has 
weight built into the board to return the plug to the bottom 
board after [the Veteran] pulled it out of the top board[,] 
and this was done [eight hours] per day."

Additionally, during her April 2007 DRO hearing, the Veteran 
again explained that she operated a switchboard for eight 
hours a day in service, and that for every phone call, she 
had to pull a weighted cord up and put a plug in a slot.  She 
estimated that she handled "between a hundred and fifty 
[and] two hundred calls or more" per day for five days a 
week, for "two solid years or more."  The Veteran also 
stated that she began experiencing symptoms of carpal tunnel 
syndrome, including pain and tingling, "about a year-and-a-
half" into her time in service-essentially, May 1964.  The 
Veteran also stated that she self-medicated by treating her 
symptoms with over-the-counter APC's, and did not go to the 
doctor.  As noted above, the Veteran's spouse also testified 
at the April 2007 DRO hearing that he had treated her for 
sore hands with APC's from the Headquarters' dispensary.  The 
Veteran's spouse stated that the Veteran had problems with 
her hands when they got married, and their marriage license 
shows that the Veteran and her spouse were married on April 
1, 1966-eighteen days before her separation from active 
service.  Construed in a light most favorable to the Veteran, 
the testimony of the Veteran and her spouse may be read to 
mean that her self-medication included taking APC's provided 
by her future husband in lieu of going to a doctor while in 
service.

Following service, the Veteran stated at her April 2007 DRO 
hearing that she worked as a maid, and then as a switchboard 
operator for a short period of time.  The Veteran's spouse 
stated that she had to quit her job as a switchboard operator 
because her hands kept bothering her.  In April 2007, the 
Veteran told a VA clinician that she had also worked as a 
certified nursing assistant (CNA) for 15 years.

The Veteran's service treatment records show no evidence of 
any hand or wrist conditions in service, and no complaints 
about hand or wrist symptoms.  The Veteran did not report any 
hand or wrist symptoms at her March 1966 separation 
examination, and no hand or wrist conditions, including 
carpal tunnel syndrome, were found on clinical evaluation.

The evidence of record shows that the Veteran first sought a 
diagnosis for a hand condition in November 1996.  A VA 
radiologist took x-rays of the Veteran's hands, and found 
that her bones and joints appeared normal and intact.

The Veteran's VA treatment records and private treatment 
records show multiple diagnoses of bilateral carpal tunnel 
syndrome from August 1999 through May 2007.

In August 1999, a VA neurologist conducted an electromyogram 
(EMG) of the Veteran, and found electrical evidence of 
bilateral carpal tunnel syndrome, of moderate severity, worse 
on the right.  The VA neurologist noted that the Veteran 
described "an approximately three year history of 
intermittent hand numbness, provoked by holding the newspaper 
to read it[,] or by driving."  The Veteran did not report 
experiencing any symptoms prior to three years ago-namely, 
August 1996.

A March 2000 VA Problem List shows the approximate date of 
onset of the Veteran's bilateral carpal tunnel syndrome to be 
June 1999.

In June 2000, a VA Physician's Nurse Practitioner wrote that 
the Veteran's work as a telephone operator in service in the 
1960's "may have contributed to subsequent development of 
carpal tunnel syndrome."

In December 2006, a private physician wrote that he has been 
treating the Veteran for carpal tunnel syndrome, and that an 
October 2006 nerve conduction study shows that she has severe 
right carpal tunnel syndrome.  The physician noted that the 
Veteran worked for multiple years in the 1990's as a 
switchboard operator; that the job involved repetitive use of 
the hands; and that "this may have been one of the 
causatives [sic] factors in her developing carpal tunnel 
syndrome."  In a January 2007 letter, the Veteran wrote that 
her private physician had erred in writing that her carpal 
tunnel syndrome began in the 1990's; she claims that he had 
meant to write that the condition was diagnosed in the 
1990's.  She further stated that she started having trouble 
with symptoms of the condition "a long time before" the 
1990's, "[a]s you can see from previous reports that you 
have on file."  The Board notes that the Veteran stated at 
her April 2007 DRO hearing that she had worked at a 
switchboard after service, but notes that this was only for a 
brief time, and that it was shortly after service.  Because 
the Veteran's statements, corroborated by her DD 214, show 
that she was a switchboard operator in service in the 1960's, 
not the 1990's, the Board construes the physician's statement 
as meaning that the Veteran reported that she worked as a 
switchboard operator in the 1960's, rather than in the 
1990's.

In May 2007, the Veteran was provided with a VA examination 
to determine the etiology of her bilateral carpal tunnel 
syndrome.  The VA examiner reviewed the claims file.  The 
Veteran's husband reported that her symptoms began in 
service.  The Veteran reported that her condition has gotten 
progressively worse since its onset, and her husband noted 
that she had surgery on her right wrist to treat her carpal 
tunnel syndrome in November 2006.  The Veteran reported 
having retired in 2004.  The VA examiner diagnosed the 
Veteran with bilateral carpal tunnel syndrome.  With respect 
to etiology, he stated:  "Repetitive motions working as a 
switchboard operator in the 1960's are the Veteran's reported 
cause of her carpal tunnel syndrome.  She did not seek care 
for this problem until the 1990's, by report and as far as I 
can determine from review of her C-file.  That is a large 
span of time between 'cause' and complaint.  Her job could 
have caused initial symptoms, but it is impossible for me to 
resolve this issue without resort to mere speculation based 
on the available information.  Her C-file demonstrates no 
report of any symptoms prior to the 1990's for CTS [carpal 
tunnel syndrome]."

Medical opinions which are speculative, general, or 
inconclusive in nature cannot support a claim for service 
connection.  See Bloom v. West, 12 Vet. App. 185 (1999) 
(a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); Bostain v. West, 
11 Vet. App. 124 (1998) (private physician's opinion that 
Veteran's preexisting service-related condition "may have" 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen 
cause-of-death claim); Obert v. Brown, 5 Vet. App. 30 (1993) 
(where the Court held that a medical opinion expressed in 
terms of "may" be related to service necessarily implies 
"may or may not" and therefore is too speculative to 
establish a plausible claim; Tirpak v. Derwinski, 2 Vet. App. 
609 (1992) (medical professional's use of equivocal language 
such as "may" or "may not" be related to service was too 
speculative to constitute a definitive opinion on issue of 
causation).  To support a grant of service connection, a 
medical nexus opinion must show that it is at least as likely 
as not (i.e., 50 percent or greater probability) that the 
Veteran's condition occurred in, or was worsened by, her time 
in service.  A showing of mere possibility is an insufficient 
basis upon which to grant service connection.  In this case, 
the June 2000 VA Physician's Nurse Practitioner and the 
December 2006 private physician stated only that the 
Veteran's work as a telephone operator in service may have 
contributed to the development or causation of her carpal 
tunnel syndrome.  Similarly, the May 2007 VA examiner stated 
only that the Veteran's work in service "could" have caused 
her initial symptoms, but it was impossible to determine 
"without resort to mere speculation."  Because these three 
statements are speculative, they cannot support a grant of 
service connection.

The Board finds that the Veteran's May 2007 VA examination 
was adequate.  The examiner's statement that, based on the 
evidence of record, an opinion that carpal tunnel syndrome 
was caused by military service could not be rendered without 
resort to speculation does not render the examination and 
opinion inadequate.  Martinak v. Nicholson, 21 Vet. App. 447 
(2007); Roberts v. West, 13 Vet. App. 185 (1999).  Because 
the examiner reviewed all the evidence of record in rendering 
his conclusion, and provided a rationale for his statement, 
the examination is not inadequate.  Moreover, a second VA 
examination would not overcome the examiner's rationale for 
the inability to reach a conclusion without resorting to mere 
speculation-namely, that there is no available information 
showing complaints or symptoms of carpal tunnel syndrome for 
the Veteran prior to the 1990's.

The Veteran's husband stated at the April 2007 hearing before 
the DRO that the VA clinician who diagnosed the Veteran with 
carpal tunnel syndrome in August 1999 said that the Veteran 
should be receiving benefits for that condition.  That 
statement is not necessarily a reference to VA benefits; it 
could refer to Social Security disability benefits, or other 
benefits.  However, to the extent that it is assumed to refer 
to VA benefits, the Board notes that a layperson's account of 
what a doctor purportedly said is too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Here, 
although the Veteran is arguing that a VA clinician suggested 
that she should receive service connection for her carpal 
tunnel syndrome, nothing in the record corroborates that 
assertion.

As noted above, the Veteran and her husband believe that her 
bilateral carpal tunnel syndrome is related to her time in 
service.  As a layperson with no apparent medical expertise 
or training, the Veteran is not competent to comment on the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Moreover, the Veteran's husband's 
training as a medical corpsman does not provide him with the 
required medical expertise to relate her bilateral carpal 
tunnel syndrome to her time in service.

Even if the Veteran's husband's training as a medical 
corpsman did allow him to determine the etiology of the 
Veteran's bilateral carpal tunnel syndrome, the Board finds 
does not find the evidence on which his conclusion is based 
to be credible.  Determinations of credibility are within the 
province of the Board.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board must assess the credibility, and therefore 
the probative value, of proffered evidence of record.  In so 
doing, it may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993); Culver v. Derwinski, 3 Vet. App. 292, 
297-298 (1992).

In making determinations of credibility, the Board may 
consider the reasons behind the traditional hearsay 
exceptions under the Federal Rules of Evidence (FRE).  Rucker 
v. Brown, 10 Vet. App. 67 (1997).  FRE 803(4) provides for a 
hearsay exception when a statement was made for the purpose 
of medical diagnosis or treatment; it allows such statements 
to be admitted even when they constitute hearsay because a 
person seeking a medical diagnosis or treatment is especially 
likely to be truthful with one who is diagnosing or treating 
her.

Here, the Board notes the significant discrepancies between 
the Veteran's descriptions of the date of onset of her 
condition to her treating clinicians, and to the VA examiner 
and the Board.  As noted above, the Veteran told a treating 
clinician in August 1999 that she had been experiencing 
symptoms of carpal tunnel syndrome for approximately three 
years.  Consistent with that description, the Veteran's first 
x-ray of record for her hands was nearly three years earlier, 
in November 1996.  By contrast, the Veteran stated at her 
April 2007 hearing before the DRO that she first began to 
experience symptoms of carpal tunnel syndrome during service, 
notwithstanding the absence of evidence in her service 
treatment records.  Moreover, her husband stated that she 
first received treatment for carpal tunnel syndrome in 1981, 
but that her private physicians had "passed on.  They're 
dead."  He stated that another of her other treating 
physicians had "skipped the country.  Just put it that 
way."  He also suggested that he was not interested in 
"trying to figure out who the doctors [were] since it's been 
so long and everything."  As noted above, no evidence of any 
diagnosis of or treatment for carpal tunnel syndrome, or 
complaints of symptoms thereof, are of record prior to 
November 1996.  Consequently, the Board finds that, based on 
both the evidence of record and the rationale supporting FRE 
803(4), the Veteran's statement to her treating clinician 
that her symptoms of carpal tunnel syndrome began in 1996 is 
more credible than her statements to the VA examiner and the 
Board that they began during service.  Additionally,  the 
lack of any objective evidence of complaints, symptoms, or 
findings of a disability for many years-here, 30 years-
after the period of active duty is itself evidence which 
tends to show that the Veteran's bilateral carpal tunnel 
syndrome did not first manifest during active duty.  38 
C.F.R. § 3.303(b); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The Board notes that, when evaluating the Veteran's claim for 
service connection for bilateral carpal tunnel syndrome, it 
searched for evidence that would support a grant for either 
the left or the right separately, as well.  However, 
sufficient evidence to sustain a grant of service connection 
for either side separately is not of record.  The 
preponderance of the evidence is against the award of service 
connection for the Veteran's bilateral carpal tunnel 
syndrome; it follows that the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the Veteran's claim is denied.


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for bilateral carpal 
tunnel syndrome.  To this extent, the appeal is granted.

Service connection for bilateral carpal tunnel syndrome is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


